 1                    UNITED STATES DISTRICT COURT
 2                  NORTHERN DISTRICT OF CALIFORNIA
 3     Before The Honorable Robert M. Illman, Magistrate Judge
 4

 5 REARDEN, LLC, et al.,           )
                                   )
 6             Plaintiffs,         )
                                   )
 7   vs.                           )   No. C 17-04187-JST
                                   )       Related: C 15-00797-JST
 8   CRYSTAL DYNAMICS, INC.,       )
     et al.,                       )
 9                                 )
               Defendants.         )
10   ______________________________)
11                                  San Francisco, California
                                    Wednesday, October 16, 2019
12

13    TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND
                 RECORDING 11:12 - 12:00 = 48 MINUTES
14

15 APPEARANCES:

16 For Plaintiffs:
                                    Hagens Berman Sobol Shapiro,
17                                    LLP
                                    301 North Lake Avenue
18                                  Suite 920
                                    Pasadena, California 91101
19                            BY:   PHILIP J. GRAVES, ESQ.
20                                  Hagens Berman Sobol Shapiro,
                                      LLP
21                                  1301 Second Avenue, Suite 2000
                                    Seattle, Washington 98101
22                            BY:   MARK S. CARLSON, ESQ.
23

24

25                (APPEARANCES CONTINUED ON NEXT PAGE)




                                                     Echo Reporting, Inc.
                                                                   2
 1 APPEARANCES:

 2 For Plaintiffs:
                             Wagstaffe, von Loewenfeldt,
 3                             Busch & Radwick, LLP
                             100 Pine Street, Suite 725
 4                           San Francisco, California
                               94111
 5                     BY:   FRANK H. BUSCH, ESQ.
 6 For Defendants:
                             Rimon P.C.
 7                           2479 East Bayshore Road
                             Suite 210
 8                           Palo Alto, California 94303
                       BY:   KARINEH KHACHATOURIAN, ESQ.
 9
     Transcribed by:         Echo Reporting, Inc.
10                           Contracted Court Reporter/
                             Transcriber
11                           echoreporting@yahoo.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            Echo Reporting, Inc.
                                                                            3
 1 Wednesday, October 16, 2019                               11:12 a.m.
 2                      P-R-O-C-E-E-D-I-N-G-S
 3                               --oOo--
 4             THE CLERK:    Court calls Civil Case Number C 17-
 5 4187-JST-RMI, Rearden, LLC, et al., versus Crystal Dynamics,

 6 Incorporated, et al.

 7      Parties state their appearances for the record.
 8             MR. GRAVES:    Good morning, your Honor.    Philip
 9 Graves or Hagens Berman Sobol Shapiro, and Hagens Berman, my

10 firm, is currently counsel for Plaintiffs, Rearden, LLC and

11 Rearden MOVA, LLC, but for the purpose of this motion, I am

12 appearing on behalf of the firm which has moved for leave to

13 withdraw.

14             THE COURT:    All right.
15             MR. BUSCH:    Good morning, your Honor.    Frank
16 Busch, WVBR, representing Rearden for the purposes of

17 opposing this motion, and with me on the phone is Steve

18 Pearlman, the CEO of Rearden, and Cindy Ivers (phonetic),

19 the VP of Finance for Rearden.

20             THE COURT:    All right.
21             MS. KHACHATOURIAN (telephonic):     Good morning,
22 your Honor --

23             MR. PEARLMAN (telephonic):     Good morning, your
24 Honor --

25             MS. KHACHATOURIAN:    Sorry.   Go ahead.




                                                     Echo Reporting, Inc.
                                                                               4
 1              MR. PEARLMAN:    Good morning, your Honor.       This is
 2 Steve Pearlman.

 3              MS. KHACHATOURIAN:      Good morning, your Honor.
 4 Karineh Khachatourian, appearing by video for non-parties

 5 Square Enix and Crystal Dynamics.        My client, Brian
 6 Finklestein (phonetic), a representative, is also on the

 7 line.

 8              THE COURT:    All right.    Is that everybody.
 9              MR. CARLSON (telephonic):      Your Honor.    Mark
10 Carlson is also on the line.        I'm with Hagens Berman as
11 well.

12              THE COURT:    Okay.    All right.   So we got a little
13 bit of a tangled web here, don't we.        Let me ask -- so I'll
14 just refer to -- Mr. Graves, I'll refer to your firm as just

15 HBSS for purposes of the hearing, and then Wagstaffe for the

16 -- the other counsel for -- for Rearden.

17         So why couldn't Wagstaffe serve as essentially conflict
18 counsel for the E3 discovery and the claim as it's

19 prosecuted forward, Mr. Graves?

20              MR. GRAVES:    Your Honor, because the E3 trailer is
21 now following the judge's July 12th summary judgment order

22 at the center of the case.         So, in effect, Mr. Wagstaffe or
23 the Wagstaffe firm would have to take over as lead counsel

24 for Rearden in the matter.         Hagen's Berman's ability to
25 serve Rearden's interest in this action would be extremely




                                                        Echo Reporting, Inc.
                                                                          5
 1 narrowly circumscribe.    In effect, we would have to bow out
 2 of most, if not all, of the action in the case going

 3 forward.

 4            THE COURT:    But why couldn't we just fashion that?
 5            MR. GRAVES:   Well, your Honor, I'm not aware that
 6 there's any California or Ninth Circuit authority that would

 7 endorse that manner of dealing with a -- an immediate and

 8 direct conflict.   This isn't a situation of successive
 9 clients.   This is a concurrent client conflict where, in
10 effect, any steps that HBSS takes to advance Rearden's

11 interest in this case will be detrimental to Microsoft's

12 interest given the fact that evidence has been proffered in

13 this case at this point that -- suggesting -- and I want to

14 be careful.   I'm not endorsing this view obviously because
15 Microsoft is a current client of the firm, but it's been

16 suggested that Microsoft was directly and principally

17 involved in the production of the E3 trailer that is going

18 to be one of the two theories of liability going forward.

19      So any steps that are taken to advance Rearden's
20 interest to take discovery regarding the infringing activity

21 that was undertaken by the direct infringer here, DD3, in

22 producing the trailer, any discovery steps, arguments that

23 are made to advance the proposition that damages and, in

24 particular, that there is a causal nexus between profits

25 from the game, from commercializing and distributing the




                                                   Echo Reporting, Inc.
                                                                            6
 1 game are attributable to the direct infringing conduct.           All
 2 of that would be directly detrimental to Microsoft's

 3 interests given the fact that there's evidence that's been

 4 proffered suggesting that Microsoft is directly involved in

 5 causing the infringing activity to occur.

 6           THE COURT:     All right.   So -- so on behalf of
 7 Wagstaffe, I mean, you hear their arguments as to why they

 8 have a -- a conflict.    Do you still maintain that there is
 9 no conflict of interest and that one is unlikely to arise?

10           MR. GRAVES:     Yes, your Honor.    This is a case
11 where Rearden is trying to sue Crystal Dynamics for Crystal

12 Dynamics' conduct.   So you have -- you have two indicia that
13 there's no conflict.

14      First of all, Rearden hasn't identified a conflict, and
15 neither has Microsoft.    Microsoft is fully capable of
16 policing any conflicts it perceives with its counsel.          The
17 fact that that doesn't happen already suggests that there's

18 no concern from any client.

19      The more important point is we not only don't know, but
20 it wouldn't be enough anyway to find that there's some

21 negative economic impact on Microsoft.       That's the very
22 first comment to the new Rule 1.7.     I don't see it addressed
23 in any of the cases they cite, which it wouldn't be because

24 all the cases are from before that time.      It is now crystal
25 clear under California law that the mere fact that your




                                                     Echo Reporting, Inc.
                                                                            7
 1 conduct may have an economic harm on a currently represented

 2 client in another matter is not a conflict.      And the reason
 3 that that matters is (a) firms couldn't operate, firms

 4 couldn't conflict check if you had to look that many steps

 5 down the road beyond the parties, beyond who's involved and

 6 (b) because we don't even know that Microsoft does have such

 7 an economic conflict.      I mean, we've objected to it, and I
 8 know there hasn't been a ruling to the surreply, but there

 9 seems to be some suggestion that there's an indemnity

10 situation there.    Microsoft may not care at all how this
11 litigation is resolved financially.      So we don't look at
12 economics.    What we look at is legal consequences.       I see no
13 suggestion and no basis for a suggestion that there's a

14 collateral estoppel effect, that Microsoft would be bound by

15 anything that happens in this litigation.      They're not a
16 party.   They're not involved.     We're not -- Rearden has not
17 asked for discovery against them.      Rearden has not asked for
18 a lawsuit against them.      They will not be bound.
19              THE COURT:    But isn't that because the amended
20 complaint hasn't been put into play yet?

21              MR. GRAVES:   No.   Microsoft -- there's no need to
22 name Microsoft to advance claims against Crystal Dynamics.

23 There may -- and whoever is representing Rearden at the end

24 of all of this for general purposes may choose to amend a

25 complaint to say Crystal is liable for the trail.




                                                     Echo Reporting, Inc.
                                                                           8
 1            THE COURT:    But -- I mean, and that includes like
 2 the claims in the amended complaint regarding the E3 trailer

 3 and all that?

 4            MR. GRAVES:    Right.   That's -- that counsel may
 5 choose to amend the complaint to allege that Crystal is

 6 liable for this E3 trailer.     That's -- that's absolutely
 7 correct.   But there is also the -- the main part of the
 8 case, which is that Crystal also used the technology in the

 9 game itself.    Again, there is no plan, to my knowledge
10 there's no suggestion that there's an imminent plan to sue

11 Microsoft on any of this, and the claims would be different

12 because it's different people doing different things, right.

13 If Crystal is liable for its conduct, for its use of this

14 technology, then that does not one way or the other

15 establish Microsoft's liability.      And if there were a
16 separate lawsuit against Microsoft, that would be resolved.

17 Clearly, Hagens Berman can't represent Rearden in that case,

18 but that would be resolved from scratch with Microsoft

19 Defendants.    There's no estoppel.
20            THE COURT:    Address those arguments, please.       I
21 mean, at this point --

22            MR. BUSCH:    Yes.   May I --
23            THE COURT:    At this point -- yeah, go ahead.
24            MR. BUSCH:    -- approach the lectern?
25            THE COURT:    I mean, we're essentially arguing over




                                                    Echo Reporting, Inc.
                                                                              9
 1 whether or not there's a conflict.      I mean, it would seem
 2 that it's going to be a pretty black and white answer to

 3 that question.

 4              MR. BUSCH:   Yes, and we believe there is.        I have
 5 a demonstrative exhibit.

 6              THE COURT:   All right.   Let's see.    Let me put
 7 this on for -- you can probably just back it out a little

 8 bit there.

 9              MR. BUSCH:   All right.   So this is just two
10 slides, and I'm not entering it into evidence for the

11 record.   Essentially it's just demonstrative.
12      So the first slide shows on the left-hand side is our
13 situation where we -- Rearden is making a claim or the Court

14 inviting Rearden to make a claim, this is what --

15              THE COURT:   For the E3 trailer, right.
16              MR. BUSCH:    -- brought the conflict front and
17 center concerning the E3 trailer.      We have Microsoft on the
18 left here, Crystal Dynamics on the right.      The entities in
19 red are current clients of Hagens Berman.

20      So on the left-hand side is the situation in this case.
21 Now, Rearden's counsel, the Wagstaffe Firm, their primary

22 argument is that while there's no direct adversity here,

23 this is simply an economic or positional conflict, that's

24 not true.    An economic or positional conflict or adversity
25 is what we would see on the right-hand part of the slide,




                                                       Echo Reporting, Inc.
                                                                      10
 1 where we have two different kind of subject matters of the

 2 case.    You know, there may be some similarities.    There may
 3 not be similarities, but the important point is that there's

 4 not a single subject matter, a single thing that the -- you

 5 know, that kind of traces up to both of these Crystal to

 6 Microsoft.

 7         So if Rearden were suing Crystal on the E3 trailer and
 8 there was also some potential claim against Microsoft based

 9 on some other trailer or the media content, not including

10 Contour, that would be an economic or positional conflict,

11 and that's really borne out by some of the cases that have

12 been cited and particular the GATX Airline case and the

13 Rembrandt case, neither one of which Rearden addressed in

14 its opposition, and I think that's very telling and very

15 important.

16         So let's take a look at a slide that shows the
17 situations in those cases, and you'll see that it's very

18 similar to the situation that we have here.    And let's take
19 GATX first.    That's a Northern District of California case.
20 So GATX had defenses that it could have served with respect

21 to a particular aircraft.    It was a case in which GATX had
22 converted passenger aircraft to cargo aircraft, and there

23 were claims or potential claims that there were design

24 defects in the conversion.    So a bunch of airline owners
25 started making demands and sending letters, and GATX filed a




                                                   Echo Reporting, Inc.
                                                                     11
 1 declaratory judgment action.   Okay.
 2      So Mayer Brown and Platt was representing GATX.       It
 3 also represented Bank of New York, BNY, in unrelated

 4 matters.   BNY turns out to have been a beneficial owner of
 5 one of the aircraft that was owned by a company, Evergreen.

 6 So in the initial action, GATX sued in the DJ action

 7 Evergreen and a number of other aircraft owners, but BNY

 8 wasn't a party in the action, okay.    And subsequently,
 9 subsequently, BNY filed its own separate action, but that

10 was a year, year and a half down the road, and they moved to

11 disqualify MBP, Mayer Brown and Platt.    And Mayer Brown and
12 Platt made the argument, well, we should never -- we

13 shouldn't be disqualified in this action because BNY is not

14 a party.   In fact, they never were a party.   And the judge's
15 analysis rejected that categorically.    He said, you know,
16 first of all, you know, due to the relationships of the

17 parties, you know, maybe they were a party, but even if they

18 weren't, it doesn't matter because the ethical rules don't

19 limit the duty of loyalty to your various clients, only to

20 those that are a litigant in a particular action.

21      So even though BNY was not a party in the lawsuit,
22 Mayer Brown and Platt was still violating its ethical duty

23 to BNY by representing GATX and advancing arguments and

24 taking discovery that could potentially be used against BNY

25 as a beneficial owner of one of the aircraft at issue.




                                                  Echo Reporting, Inc.
                                                                    12
 1      So, as you can see, the relationship is very similar to
 2 what we have here.

 3      Let's take a look at another case that Rearden didn't
 4 discuss, which was the Rembrandt Technologies case.     That
 5 was a patent case in which Rembrandt was a patentee, and

 6 they were making allegations that everyone whose, you know,

 7 cable device is used to certain industry standard were

 8 infringing the patent.   Fish and Richardson represented
 9 Rembrandt in the patent action.   It also represented Time
10 Warner in a separate unrelated action.

11      So in the initial action by Rembrandt, Rembrandt didn't
12 sue Time Warner.   Subsequently, in a separate action, they
13 hired separate counsel to assert patent claims against Time

14 Warner.   Time Warner then jumped into the first lawsuit and
15 sought to disqualify Fish and Richardson, and the Court

16 granted the motion.   And what it said was, yes, you know,
17 Time Warner isn't a party in this lawsuit, but the fact that

18 Rembrandt is basically accusing the industry standard of

19 infringing and that Time Warner views as the industry

20 standard method as a practical matter, the arguments that

21 were being made in the first lawsuit, not involving Time

22 Warner, and the discovery that was taken there, could have a

23 detrimental impact on Time Warner's interest in the second

24 lawsuit in which Fish and Richardson was not involved.       And,
25 therefore, the Court disqualified Fish and Richardson.




                                                 Echo Reporting, Inc.
                                                                      13
 1 Again, similar situation here where the industry standard at

 2 issue in Rembrandt, the aircraft at issue in GATX are

 3 analogous to the E3 trailer.    You know, we're not talking
 4 about a situation where we have different subject matters of

 5 the lawsuit and, you know, Rearden would have to try to kind

 6 of stitch them together down the road in order to try to

 7 leverage the discovery taken, obtained, and the arguments

 8 made here into a claim against Microsoft.    Here it the exact
 9 thing, the exact E3 trailer that's at issue in this lawsuit

10 that Microsoft is, again, according to Crystal, implicated

11 in -- in commissioning and causing to be made.

12             THE COURT:   Let me ask, Mr. Busch, if -- if they
13 are allowed -- if Rearden is allowed to file that amended

14 complaint to include the E3 as part of the -- the trailer,

15 as part of the claims, doesn't that then move beyond the

16 potential conflict for HBSS and put it into a conflict

17 status at that point?

18             MR. BUSCH:   So thank you for the question.     I
19 think that's -- that is the key question, and I think the

20 answer is no.   There's -- you know, it's all well and good
21 to put a why on a chart here, but what Rearden is trying to

22 do is draw a line through the E3 trailer and the game.          This
23 is not just about the E3 trailer.    In fact, it's not even
24 primarily about the E3 trailer, go through both to Crystal

25 Dynamics.   If Microsoft separately bears some responsibility




                                                   Echo Reporting, Inc.
                                                                      14
 1 for the trailer and Rearden separately decides to pursue

 2 Microsoft, there will be a lawsuit then.

 3           THE COURT:    But won't they -- won't they -- in
 4 trying to get information related to the E3 trailer, won't

 5 they be implicating Microsoft in that?    I mean, won't
 6 Microsoft have to, if they want, you know -- I mean, they'll

 7 have to respond to discovery.    They'll have to disclose the
 8 nature of their involvement and all that kind of stuff.        I
 9 mean, isn't that stuff that would need to be protected as

10 their client in other cases?    Wouldn't that be -- wouldn't
11 that conflict them out of that?

12           MR. BUSCH:    So the answer is I don't believe that
13 that's correct.   I don't think that that's how the tape has
14 to run here.   I think we can get -- between the discovery we
15 get from DD3 and the discovery we get from Crystal, we can

16 put a case together.    Now, clearly, it is correct that
17 serving discovery on Microsoft would be a conflict.      We
18 can't ask them to do that.    That's an easy one for conflict
19 counsel to take over, to step in and say, here's some

20 requests for production, all right.    We're going to -- we're
21 going to work through this with you, Microsoft, as a third

22 party, and we're going to serve a subpoena.    We're going to
23 work on enforcing it.    That's the very basic purpose of
24 conflict counsel in a case.

25      So if it is -- if there is a need for discovery from




                                                  Echo Reporting, Inc.
                                                                     15
 1 Microsoft, that's not an issue.   What there will never be in
 2 a case between Rearden and Crystal Dynamics is an order that

 3 affects Microsoft's legal interests.   Microsoft would get a
 4 fresh case if Rearden ever sued them, and by working to

 5 establish that Crystal Dynamics is liable for Crystal

 6 Dynamics' conduct in concert with DD3 -- either that's true

 7 or it isn't true -- but by working to achieve that, at

 8 worse, at absolute worse, what Hagens Berman is doing is

 9 harming Microsoft's economic interest.    And, as I said
10 before, we don't even know if that's true.    And by rule
11 which is, of course, not the standard in either of the two

12 cases you just heard about, even if it were true that that

13 was against Microsoft's economic interest, it wouldn't be

14 good enough.

15      What you didn't hear from all of that was any
16 suggestion that there would be an estoppel, an order with an

17 estoppel effect that Microsoft would not be able to litigate

18 a fresh case if Rearden ever sued them.    That's where the
19 conflict comes from.

20      Let me also address the two cases.    First of all, you
21 heard about an unpublished Eastern District of Texas case

22 that, as -- as he presented it, that's exactly economic

23 impact, right.   We're talking about you're trying to
24 litigate a patent case, and you need to look through the

25 patent case to see everybody who might have some economic




                                                  Echo Reporting, Inc.
                                                                      16
 1 interest in the patent.   That's not the California rule.
 2 That's exactly what this comment is directed at.

 3      And then GATX.   GATX is very different.    He left out
 4 two key parts of the GATX decision.    First, he left out the
 5 third line of the citation from his presentation.       It's in
 6 his brief, that it was vacated on appeal.    So there's an
 7 authority problem just right out the gate.

 8      But, beyond that, what GATX actually decided is that
 9 when Bank of New York, the firm's client on a separate case,

10 came and tried to negotiate a tolling agreement for direct

11 claims, even though it wasn't a party to the case, that at

12 that moment that counsel had to know that there was a

13 conflict between a current client suing and a separately

14 represented and current client asking for a tolling

15 agreement on claims between the two.

16      And, just -- just to be clear, this is on page 1188.
17 There is discussion of -- there's dicta about whether or not

18 they should have known earlier, but the ultimate conclusion

19 is MBP did know as of the tolling agreement when a firm

20 knows that a client's actively engaged in settlement

21 negotiations with another party, then that firm has a

22 responsibility to run a conflict check.   MBP did not make
23 that check.   That's how the Court answers MBP's argument
24 that you can't possibly be asked to think about everyone in

25 the world who has an economic stake in a lawsuit if they're




                                                   Echo Reporting, Inc.
                                                                     17
 1 not a party.

 2      So, yes, Bank of New York was not a party, but it had
 3 demanded a tolling agreement.    It had active claims that
 4 would ultimately be litigated.   And that is -- that is where
 5 the case landed.    Yes, there's discussion earlier in the
 6 case about they should have -- they should have thought

 7 about doing it sooner, but that's dicta and not informed by

 8 the new ethical rules, which are the rules that govern here.

 9 So, again, neither of those cases get them where their

10 concerns are.

11      The -- here, again, the key point is that nothing in
12 this case impacts Microsoft's ability to defend itself in a

13 separate case.   If there were a need for subpoenas, conflict
14 counsel can handle that readily.   It would be the easiest
15 thing in the world.    And beyond that, this may be -- we
16 don't even know that Microsoft has an adverse economic

17 impact, and we have pretty good indication that it doesn't

18 because this is a motion to withdraw and not a motion to

19 disqualify.    Microsoft is the most capable litigation entity
20 in the world.    If they wanted to disqualify counsel that
21 they felt actually had a problem, they would be here, and

22 they're not.

23      So that's -- that's my point on the non-existence of a
24 conflict here.   Obviously there are other elements to the
25 Court's analysis, and I'm happy to address those now or




                                                  Echo Reporting, Inc.
                                                                        18
 1 later at your preference.

 2              MR. GRAVES:   Your Honor, very little of what you
 3 just heard about the GATX case is accurate, and I'm sure the

 4 Court has or will read through the case.      But what you'll
 5 see is that the judge -- the judge didn't rely on the fact

 6 that -- that BNY had reached out to GATX to secure a tolling

 7 agreement as, you know, the primary basis or the holding.

 8 In fact, what the Court did was it looked at simply the

 9 practical impact of MBP's continued representation of GATX

10 on developing arguments and defenses and taking discovery

11 that would be detrimental to BNY.      That was --
12              THE COURT:    So that's one of my concerns here is,
13 you know, we end up with a situation where I don't allow

14 HBSS to get out and then we do end up with a problem in the

15 case with a conflict with Microsoft, and then we're farther

16 on down the road, and yet we got to sort of start over

17 again.   I mean, what would be the harm in letting them --
18 letting them out and letting you guys proceed forward with

19 it?

20              MR. GRAVES:   So let me address both of those
21 questions.    First of all, the harm in letting them out, and
22 I think this is throughout our papers, is Rearden's not

23 going to be able to get replacement counsel, right.         This is
24 -- this is a package of cases about a complicated technology

25 and a heavily --




                                                     Echo Reporting, Inc.
                                                                        19
 1             THE COURT:    What happens with the representation
 2 then if they're not able to get anyone else?

 3             MR. GRAVES:    Rearden's going to have to try and
 4 figure it out, but they can't represent themselves.

 5

 6 11:18:04    THE COURT:    Right.
 7             MR. GRAVES:    They need contingency counsel.
 8 That's -- I mean, you have Steve Pearlman's declaration.

 9 This is a 10-employee company.      And then they create
10 technology, right.    They make the technology that makes
11 Beauty and the Beast work, but when it's stolen, they can't

12 pay lawyers tens of thousands of hours to run down those

13 claims.    So, you know, what we've said in our papers is if
14 we can't find someone willing to take this slice of a larger

15 case if Hagens Berman is out, Rearden can't represent

16 itself.    Rearden doesn't have a --
17             THE COURT:    And what about your client in that
18 case?    I mean, why shouldn't we wait until there's someone
19 else lined up ready to go?

20             MR. BUSCH:    Well, because we have a conflict.       We
21 have a conflict now that, you know --

22             THE COURT:    Well, you don't have it now yet,
23 right?    I mean, you've been invited by Judge Tigar to
24 include all this stuff, but the case is also stayed pending

25 what's happening now, right?       So couldn't we wait until they




                                                     Echo Reporting, Inc.
                                                                        20
 1 found somebody?

 2              MR. GRAVES:   Well, as long as -- if nothing is
 3 happening, if the case remains stayed, then, you know, the

 4 immediate need for Hagens Berman to withdraw is relieved.

 5 But Hagens -- the very next thing that is going to happen in

 6 this case --

 7              THE COURT:    Isn't it stayed -- isn't it stayed
 8 right now?

 9              MR. GRAVES:   It is stayed, but the very next thing
10 that's going to happen in this case after the Court rules on

11 Hagens Berman's motion to withdraw is 30 days later, Rearden

12 has to fish or cut bait on what it's going to do about the

13 E3 trailer, and we --

14              THE COURT:    Why shouldn't I just give Rearden a
15 certain amount of time to find new counsel and then go from

16 there and then it's an easy -- that's an easy thing.          If
17 they can't find it, then -- and they are unable to find it,

18 then I can take up the issue about whether or not it would

19 be -- Rearden would have to almost abandon their E3 claim or

20 something in order to keep you on or something?        I mean,
21 there would have to be some -- some other remedy along those

22 lines, but shouldn't I give them like 60 days to go out and

23 find counsel and, if not, then rule on your motion?

24              MR. GRAVES:   Yeah, we have no qualms about that at
25 all.   We'd be fine, you know, giving Rearden additional time




                                                     Echo Reporting, Inc.
                                                                         21
 1 in which to find counsel so we wouldn't --

 2             THE COURT:    So if they can't find counsel, what --
 3 what is the remedy for them?       If they can't proceed forward,
 4 then -- they can't proceed forward without counsel if I let

 5 HBSS off, then this -- this slice -- this case is gone for

 6 them?    Then that would be the -- that would be what happens,
 7 right?

 8             MR. GRAVES:    Well, you know, our view is that the
 9 Wagstaffe Firm is currently representing them in this

10 matter.   They have current counsel, right.      They may not --
11             THE COURT:    Yeah.    What is the nature of your
12 representing?    I'm a little bit confused on that.
13             MR. BUSCH:    Yes.    It's a little bit confusing.
14             THE COURT:    Okay.
15             MR. BUSCH:    So we represented Rearden in the first
16 case, the --

17             THE COURT:    Okay.
18             MR. BUSCH:    -- SHST case, and the -- just 50,000
19 foot view, that was a case where Rearden tried to a bench

20 trial the issue of whether it owned the technology or not

21 and prevailed.   And so then these are the next round of
22 cases for the people who used the technology that was

23 stolen.

24             THE COURT:    Right.
25             MR. BUSCH:    And so there was an issue where we had




                                                      Echo Reporting, Inc.
                                                                       22
 1 an injunction from Judge Tigar saying return Rearden's

 2 property, and we had documents coming in under a subpoena in

 3 this case, and the protective orders didn't work.        So
 4 someone needed to be under both protective orders to

 5 interface those issues.

 6      It's clear from the record my firm has never filed
 7 anything in this action other than a notice of appearance

 8 before the withdrawal, and you'll notice too HBSS doesn't

 9 even suggest in their opening motion that we could do this.

10 The fact of the matter is we're a four-lawyer firm.        We can
11 do narrow work.    We could be the conflicts counsel probably,
12 and I haven't discussed that with Rearden.     We'd have to
13 work it out.   But, you know, if it's a subpoena on
14 Microsoft, sure.    If it's contingency representation from
15 this point forward, against Crystal Dynamics, that's --

16            THE COURT:   You're not willing to do that?
17            MR. BUSCH:   -- that's not what we can do, and I
18 think that's clear from Mr. Pearlman's declaration.

19            THE COURT:   Okay.   All right.   So then with regard
20 to there was a -- Defendants were concerned that if new

21 counsel were to come in, that the -- you reserve the right

22 to keep all the ruling -- you want to keep all the old

23 rulings in place and not relitigate those issues, is that

24 correct?   That's the assurances that you guys wanted?
25            MS. KHACHATOURIAN:    Your Honor, this is Karineh




                                                    Echo Reporting, Inc.
                                                                         23
 1 Khachatourian, appearing by video.      I think that question is
 2 directed to me.

 3              THE COURT:   It is.   I'm sorry.   Yeah.   I'm looking
 4 right at you.

 5              MS. KHACHATOURIAN:    No, no problem at all.      The
 6 answer to that is yes.     I'd also, if I may, just like to add
 7 that we also asked for our protection of, you know,

 8 depending on how you rule on the motion to withdraw, that

 9 Judge Tigar retain jurisdiction over Hagens Berman.          One,
10 because as a condition of Square Enix getting dismissed from

11 the case, we reserved our right to move forward with an

12 attorneys' fees claim at the end of the case under the

13 assumption that Hagens was still going to be in the case.

14 And if they were removed from the case, we're going to have

15 to start an entirely new proceeding.      We may have to sue in
16 Washington State.    It becomes procedurally somewhat
17 complicated, and I know in the past, when there have been

18 dismissals like that, particularly when they were contested,

19 the Court has retained jurisdiction over a future attorneys'

20 fees claim at the end of the case.      So that's one of our
21 asks.

22         We also --
23              THE COURT:   Let me tell you on that ask, the
24 difficulty I have is me telling Judge Tigar to retain

25 jurisdiction over something.       That might be a question that




                                                      Echo Reporting, Inc.
                                                                    24
 1 you would have to bring to him depending on -- depending on

 2 what my determination is.   Now, my determination can be
 3 informed by your concerns, but as far as whether or not

 4 Judge Tigar determines that he's going to retain

 5 jurisdiction over their firm for purposes of attorneys' fees

 6 motions, that you'd have to -- you'd have to raise with him.

 7 I can suggest something, but that would have to be

 8 ultimately his decision.

 9           MS. KHACHATOURIAN:   Understood, your Honor.     I
10 understand that the motion was referred, and if we have to

11 go back to Judge Tigar, we will.

12           THE COURT:   Okay.
13           MS. KHACHATOURIAN:   Just to complete the thought,
14 we also request that whether it's your Honor in this regard

15 or Judge Tigar, that some court in the Northern District

16 retain jurisdiction over Hagens over discovery as if there

17 is a motion to amend filed, you know, it is our position

18 that -- and, ironically, it appears that it's Rearden's

19 position as well, that this issue about Microsoft was known

20 two years ago.   And, of course, we're going to oppose any
21 motion to amend.   There's a long procedural history in this
22 case, and from our perspective, we allege that Rearden and

23 Hagens knew about Microsoft for two years, avoided the

24 subject matter hoping they had a decent case against Crystal

25 and Square Enix.   We have spent two years whittling down the




                                                 Echo Reporting, Inc.
                                                                           25
 1 case to one claim, and if they move to amend on the trailer,

 2 we're not only going to vehemently oppose, but if

 3 unsuccessful, we will interplead Microsoft into this case,

 4 and I think the Court just needs to know that in terms of

 5 having a full record because, as the Court has acknowledged,

 6 what none of us want to happen after over two years of

 7 litigation is to allow Hagens to stay in the case.

 8         Let's say they do file a motion to amend and let's say
 9 Crystal's not successful in opposing the motion to amend and

10 then Crystal will take steps to bring Microsoft in, and then

11 we're right back here again.

12              THE COURT:    So those -- there's our Microsoft
13 threat, you know.    I mean, doesn't that -- doesn't that make
14 it easy for me?    What if we just deny the motion to amend,
15 and that takes care of all this stuff, right, because --

16              MR. BUSCH:    Well, so I would say --
17              MR. GRAVES:    I apologize.   Motion to amend you
18 said?

19              MS. KHACHATOURIAN:    Exactly, your Honor.       I
20 mean --

21              THE COURT:    Yeah.
22              MS. KHACHATOURIAN:    -- Mr. Pearlman's on the line.
23 He can answer that question for you.       That is the elephant
24 in the room, do you intend to amend or not.       You can solve
25 your own problem by not including the trailer since you




                                                        Echo Reporting, Inc.
                                                                           26
 1 haven't included it from the beginning and you knew about it

 2 for two years.

 3              THE COURT:   Well, that's --
 4              MS. KHACHATOURIAN:     Where we are now is that --
 5 that MOVA was not used in the game.       So --
 6              MR. BUSCH:   I'd ask counsel not to ask my client
 7 questions on a phone --

 8              THE COURT:   Yeah, we can't --
 9              MR. BUSCH:   -- call at a hearing.      That's wildly
10 inappropriate.

11              THE COURT:   Well --
12              MR. BUSCH:   To the Court's question, which I
13 believe was directed at me, though --

14              MS. KHACHATOURIAN:     Well, I'm not asking the
15 client.   The judge has the authority --
16              MR. BUSCH:   So what I think the --
17              MS. KHACHATOURIAN:     -- to question Mr. --
18              MR. BUSCH:   -- Court is asking is if Microsoft is
19 -- isn't --

20              THE COURT:   All right.    All right.
21              MR. BUSCH:   -- pleaded, does that make this
22 conflict analysis easy.     I think there's two -- two ways to
23 answer that question.     The first way is this is why we don't
24 allow counsel withdraw on speculative potential future

25 conflicts.    And, two, the answer is no.     If Crystal wants to




                                                        Echo Reporting, Inc.
                                                                       27
 1 sue Microsoft, that does not require Rearden to do or not do

 2 anything.    We don't know what those claims would be.       We
 3 don't know why Rearden would have to have any part in them

 4 at all.    And under the Federal Rules, if the Court was
 5 concerned that Crystal and Microsoft having their own

 6 dispute is going to create a conflict, that case can be

 7 severed off.    It's express in the Federal Rules of Civil
 8 Procedure.

 9         So, now, first of all, I would renew my objection to
10 this whole surreply that they filed.     Clearly, I mean,
11 everything Crystal does here is to try to make this whole

12 process as difficult as possible, and I think an opposition

13 and a surreply from a Defendant on a motion to withdraw is

14 evidence of that.

15         But, even more so, we don't know whether they would do
16 this.    Frankly, I'd be surprised if Crystal actually sued
17 Microsoft, and if they did, there are so many tools that the

18 Court would have at that point to protect the ability to

19 move forward, and we don't know what Microsoft's response

20 would be either.    So we shouldn't speculate about any of
21 this today, and we should be comfortable that if it happens,

22 there's ways to make it all work.

23              MR. GRAVES:   And, your Honor, Hagens Berman's
24 position would be (a) that the issue of whether Crystal does

25 or does not interplead Microsoft in the future, it's not a




                                                    Echo Reporting, Inc.
                                                                       28
 1 necessary condition to the existence of direct adversity

 2 now.

 3             THE COURT:    Right.
 4             MR. GRAVES:    You know, as shown in the cases we
 5 cited -- and the Court should also take a look at the Flapp

 6 (phonetic) case which was discussed in portions of the GATX

 7 case that we excerpted and quoted in our reply brief.         You
 8 know, the Flapp case, which is a California Supreme Court

 9 case, makes it abundantly clear that it is not the existence

10 of a litigation involving two clients in the litigation

11 that's the sin quo non of direct adversity.     In that case,
12 the Court found that a lawyer couldn't even counsel, you

13 know, a -- a new client, you know, that there was a

14 potential statute of limitations issue and to go talk to

15 other lawyers because that could potentially have a

16 detrimental impact on another client of the firm that the

17 new client might sue in the future.     Okay.   So it's not
18 necessary that Microsoft be in the case.

19        And, you know, Rearden's counsel keeps proposing that
20 -- you know, suggesting that the sin quo non here is two

21 clients involved in the same litigation.     That's not the
22 fact at all as reflected in the cases that -- that we

23 discussed and cited and that haven't been effectively

24 distinguished by Rearden at all.

25        Now, if Microsoft were interpleaded into the case, of




                                                    Echo Reporting, Inc.
                                                                      29
 1 course, that would, you know, be yet another factor

 2 requiring that Hagens Berman withdraw, but it's not

 3 necessary because the conflict, the direct adversity exists

 4 now as a result of the fact that Judge Tigar has instructed

 5 the parties to clarify their positions regarding the E3

 6 trailer and has essentially instructed Rearden to fish or

 7 cut bait on whether they're going to amend their complaint

 8 to expressly state a claim involving that trailer.

 9           THE COURT:    All right.   So if I give Rearden 60
10 days to provide the Court with new counsel prior to ruling

11 on your motion, do you think that would be an adequate

12 enough time for them?

13           MR. GRAVES:    We would have no objection to that,
14 your Honor.

15           THE COURT:    All right.   And what about you?
16           MR. BUSCH:    I don't know whether it will be
17 adequate or not, but Rearden certainly would try.

18           THE COURT:    Okay.   So what I'm going to do is I'll
19 give -- I'll give Rearden 60 days to try to find new counsel

20 to make an appearance in this case.    At the end of 60 days,
21 they'll need to file a notice with the Court telling me that

22 they tried and weren't able to, and then I'll issue a ruling

23 on your motion.   Depending on what that ruling is, then I
24 will take up the issues addressed by Crystal Dynamics as far

25 as, you know, if new -- if new counsel is allowed to come




                                                   Echo Reporting, Inc.
                                                                          30
 1 in, right, and new counsel makes their notice of appearance,

 2 then I'll address the issues raised by Crystal Dynamics and

 3 their objection to new counsel coming in.        If no new counsel
 4 comes in, then I'll issue my order with further instructions

 5 for Rearden.    Okay.
 6              MR. BUSCH:   Thank you very much, your Honor.
 7              THE COURT:   All right.     Everyone, have a good day.
 8              MS. KHACHATOURIAN:   Your Honor?
 9              THE COURT:   Yes?
10              MS. KHACHATOURIAN:   Your Honor?
11              THE COURT:   Yeah.
12              MS. KHACHATOURIAN:   Did you have any questions
13 about the motions to seal that are currently --

14              THE COURT:   Oh --
15              MS. KHACHATOURIAN:   -- before you?
16              THE COURT:   -- I did.    Actually, I didn't have any
17 questions.    Were there any oppositions to that?        I can't
18 remember.

19              MR. BUSCH:   Yes, your Honor.
20              THE COURT:   What number is that?    That's number
21 220?   I think that was Docket Number 220, right?
22              MS. KHACHATOURIAN:   Yes.    There were two motions
23 to seal by Hagens Berman, and then Crystal and Square and

24 Microsoft and DD3 through myself filed supporting

25 declarations in that all of the information that we've




                                                       Echo Reporting, Inc.
                                                                       31
 1 requested to be sealed have already been sealed by Judge

 2 Tigar.   I believe Rearden is opposing at least one of the
 3 motions to seal, saying that it's already in the public

 4 record and we've disputed that.

 5      So Microsoft and DD3 had me represent that they joined
 6 in our request.    And essentially we've narrowed down what
 7 we've requested to be sealed.     So we're not asking for
 8 everything.    But the crux of it is either there are direct
 9 quotes from documents produced that are marked attorneys'

10 eyes only or they are summaries of the contents of either

11 the Microsoft agreements or documents produced by DD3.

12              THE COURT:   So those AEO -- there are AEO
13 documents produced, and there's summaries of them as well as

14 some of the quotes in them, and so those are the ones that

15 you're -- okay.    Let's see here.
16      Do you --
17              MS. KHACHATOURIAN:   Am I --
18              THE COURT:   Tell me document numbers.   Do you have
19 those document numbers with you so I can attach them to -- I

20 mean, I --

21              MS. KHACHATOURIAN:   Sure.
22              THE COURT:   These are all -- let me just double-
23 check this.    Okay.   Hold on just a second.
24              MS. KHACHATOURIAN:   So the first motion to seal is
25 Docket 204.




                                                    Echo Reporting, Inc.
                                                                        32
 1              THE COURT:   Okay.   Yes, correct.
 2              MS. KHACHATOURIAN:    And then --
 3              THE COURT:   And that one -- and -- and that is --
 4 and you don't have objections to that one, correct?

 5              MR. BUSCH:   No, that's -- that's the one that is
 6 opposed.

 7              THE COURT:   That is the one that is opposed.
 8 Okay, 204.    So I've got the other one -- I've got the other
 9 one written down.    That must be 220, right?
10              MS. KHACHATOURIAN:    Correct.
11              THE COURT:   Okay.   All right.
12              MS. KHACHATOURIAN:    And that one was not opposed.
13              THE COURT:   Okay.   The 220 is not opposed.
14              MS. KHACHATOURIAN:    Now, my understanding on the
15 opposition to the first one, at least what was relayed to

16 me, was that at the time they wanted -- they being Rearden

17 wanted I guess an unnamed ethics counsel to be able to

18 review the unredacted motion to withdraw so that Rearden

19 could file an opposition, that the identity of the -- you

20 know, of the ethics counsel was never disclosed to us.

21 Because of that, Microsoft and non-party Square Enix

22 objected and said we won't be able to disclose it to

23 somebody who's not identified.      But we did allow Mr.
24 Pearlman to go to counsel's office to review the motion to

25 withdraw unredacted.




                                                     Echo Reporting, Inc.
                                                                         33
 1      The disagreement between Rearden and Microsoft and
 2 Square Enix, non-party Square Enix, is that they believe the

 3 information is already in the public record, and we do not.

 4 And we're also concerned about subject matter waiver.           I did
 5 ask Mr. Busch in an attempt to resolve the dispute whether

 6 they would stipulate that if the information that they

 7 oppose was unsealed, that they then wouldn't take the

 8 position that it was a subject matter waiver and the

 9 underlying agreements and documents that have been marked,

10 they would then go and undesignate them and say they should

11 also be, you know, public.

12             THE COURT:   Right.
13             MS. KHACHATOURIAN:    And I never received the
14 response.

15             MR. BUSCH:   Two things, your Honor.     First of all,
16 that's not true.    What she -- what she said is she -- what
17 she was offering was not an unsealing but an ability to

18 share an unredacted document with Steve Pearlman.

19      The issue that remains -- and it's true that one of the
20 issues was that this made it particularly difficult for

21 ethics counsel to weigh in on this motion, but going

22 forward, if Rearden is going to hire new attorneys, they're

23 going to want to see the motion to withdraw.        It's going to
24 be the first or second question that they ask.        And right
25 now there's black text all over that motion, and every piece




                                                      Echo Reporting, Inc.
                                                                        34
 1 of that -- we lay this out in our opposition -- is disclosed

 2 in the public record.    I'm happy to agree that if it's
 3 unsealed, it's not a subject matter waiver of anything other

 4 than this document.    What we want is this document
 5 unredacted in public so it can be shared with prospective

 6 counsel because, otherwise, you reach out to them.         They
 7 come back, and they say, well, what's -- what's under the

 8 black?   What am I walking into?     And we can't answer.
 9      And I will also say despite her representation that she
10 speaks for Microsoft who, again, has filed documents in this

11 action and is more than capable of appearing for itself,

12 I've met and conferred with Microsoft on specifically this

13 question.    They don't have any objections.    And Crystal
14 Dynamics' counsel knows that because I told her, and her

15 response was "I still do."    So she's speaking for herself,
16 not for Microsoft.

17              MS. KHACHATOURIAN:    Your Honor, I -- I disagree
18 with that characterization.       But regardless -- and if you
19 look at the motion to withdraw and what we've actually asked

20 to be sealed, it's a few lines.      It's not a motion that's
21 all black.    And what they're asking us to do is unseal
22 information that -- that Rearden previously joined in

23 sealing and that Judge Tigar has sealed and that Microsoft

24 has said they want their contracts to remain AEO and they

25 want this information distributed to unnamed counsel,




                                                     Echo Reporting, Inc.
                                                                       35
 1 whoever they talk to.   And -- and that's just not fair.         We
 2 relied on the protective order.      We relied on the previous
 3 orders of Judge Tigar to keep this information sealed, and

 4 now they are coming in here and saying, no, you know, the

 5 information has to be unsealed.      And I'd also note that Mr.
 6 Busch didn't address whether it would be a subject matter

 7 waiver or not.   And, furthermore, I submitted declarations
 8 under the penalty of perjury saying that both Microsoft and

 9 DD3 joined in our request to seal.

10      You know, there's a lot that goes into doing a
11 declaration.   There's a lot that goes into, you know,
12 submitting a declaration.   And, by the way, neither
13 Microsoft or DD3 were served with the request to seal.          So I
14 actually was being a facilitator.     As a third party, Hagens
15 Berman had an obligation to serve the designated parties

16 with the information that they had put in their motion, and

17 they didn't, and I acted as the facilitator within the four

18 court days that I had to submit a declaration to interact

19 with Microsoft and with DD3.     So --
20           THE COURT:    I see.
21           MS. KHACHATOURIAN:     -- I don't know what
22 conversation they're referring to, but I know the

23 conversations I had.

24           THE COURT:    All right.    And I assume that your
25 position is you're just filing this on behalf of -- you




                                                    Echo Reporting, Inc.
                                                                      36
 1 know, just out of an abundance of caution?

 2           MR. GRAVES:    Exactly.   There's no Hagens Berman or
 3 Rearden confidential information that is involved in this --

 4           THE COURT:    Right.
 5           MR. GRAVES:    -- that has been disclosed in any of
 6 the briefs.   So our position is that, you know, we're fine
 7 with whatever the Court orders with respect to the sealing.

 8           THE COURT:    Is there a compromise here?
 9           MR. BUSCH:    Well, I think if you look at what the
10 actual language is in the order, you'll see that it's not

11 the details of the contract.     I mean, my -- my concern is
12 it's especially since Rearden is now ordered within 60 days

13 to do its best to find replacement counsel, there's going to

14 be a question.   They're going to want to know.    And,
15 frankly, Hagens could have easily said the same things with

16 different cites to non-sealed records, and it's just going

17 to make everything harder.     So I'm not sure how I can
18 compromise --

19           THE COURT:    And you see that as a problem?
20           MR. GRAVES:    Speaking to me, your Honor?
21           THE COURT:    Yes.
22           MR. GRAVES:    No, I don't.   There's very little in
23 any of the briefing on this motion that has been redacted,

24 and it's -- I think it's reflected in the briefing.       I'm not
25 sure, but subsequent to the filing of hagens Berman's




                                                   Echo Reporting, Inc.
                                                                        37
 1 initial brief, the parties agreed that probably I'd say two-

 2 thirds, possibly more of the content that had initially been

 3 redacted could be unredacted.    So -- and an unredacted
 4 version of the brief, you know, unredacting the content that

 5 the parties had all agreed could be unredacted was then sent

 6 to -- to Mr. -- to Mr. Busch for Mr. Pearlman.

 7      So -- so we don't see this as a practical issue or
 8 impediment to Rearden obtaining new counsel.       That being
 9 said, your Honor, I mean, Hagens Berman really doesn't have

10 a dog in the fight about, you know, what is and isn't

11 redacted.   We simply redacted out of an abundance of caution
12 the content that we believed, you know, might be at issue

13 with respect to AEO designations.

14             THE COURT:   I'll give you the last word on it.
15             MR. BUSCH:   Yeah, and it wouldn't ordinarily be my
16 practice to fight over these except for this need to get

17 replacement counsel, and, you know, I'm just predicting if

18 someone came to me and said I'd like you to do a contingency

19 evaluation.   I'm losing my lawyers on a motion to withdraw,
20 I would be deeply concerned about --

21             THE COURT:   Do you want to know the basis for --
22             MR. BUSCH:   -- what's under the --
23             THE COURT:   And you don't think there's enough
24 within the motion to explain, you know, what's out there and

25 what the nature of what's being sealed is sealed?




                                                     Echo Reporting, Inc.
                                                                       38
 1           MR. BUSCH:    Correct.   I mean, I think --
 2           THE COURT:    Don't you think that -- I mean,
 3 doesn't the part that is unsealed, isn't that sufficient to

 4 explain what the problem is and it's -- you know --

 5           MR. BUSCH:    I think it is.   But I think for a
 6 contingency counsel's evaluation, it's not just what the

 7 problem is.   It's also what's -- you know, what the case is
 8 because they're being asked to invest in a case.        So --
 9           THE COURT:    I'll tell you what.    I'm going to
10 grant the motions to seal.   If you can show me some problem
11 in the next 60 days without counsel not being able to come

12 on the case because of that, some legitimate thing, then

13 I'll take that up at the 60-day mark.      All right.
14           MR. BUSCH:    Thank you, your Honor.
15           THE COURT:    So those two motions will be sealed.
16 And then 203 we'll wait for 60 days to find out, and Rearden

17 has to understand that they need to find counsel because if

18 they don't find counsel and I do follow with HBSS on this --

19 on this conflict issue, then they're going to be without

20 counsel, and they're going to be able to not proceed forward

21 in this lawsuit.   So that could be extremely detrimental to
22 them.

23      So all right.   Thank you everyone.
24           MR. GRAVES:   Thank you, your Honor.
25           THE COURT:    Have a good day.




                                                    Echo Reporting, Inc.
                                                                39
 1        MR. GRAVES:    You too.
 2        THE COURT:    Thank you.
 3   (Proceedings adjourned at 12:00 p.m.)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             Echo Reporting, Inc.
                                                                    40
 1                  CERTIFICATE OF TRANSCRIBER
 2

 3      I certify that the foregoing is a true and correct
 4 transcript, to the best of my ability, of the above pages of

 5 the official electronic sound recording provided to me by

 6 the U.S. District Court, Northern District of California, of

 7 the proceedings taken on the date and time previously stated

 8 in the above matter.

 9      I further certify that I am neither counsel for,
10 related to, nor employed by any of the parties to the action

11 in which this hearing was taken; and, further, that I am not

12 financially nor otherwise interested in the outcome of the

13 action.

14

15

16              Echo Reporting, Inc., Transcriber
17                  Thursday, October 31, 2019
18

19

20

21

22

23

24

25




                                                 Echo Reporting, Inc.
